              Case 3:21-md-02981-JD Document 11 Filed 03/25/21 Page 1 of 12

   Karma M. Giulianelli (SBN 184175)                          Paul J. Riehle (SBN 115199)
 1 karma.giulianelli@bartlitbeck.com                          paul.riehle@faegredrinker.com
   BARTLIT BECK LLP                                           FAEGRE DRINKER BIDDLE & REATH
 2
   1801 Wewetta St., Suite 1200                               LLP
 3 Denver, Colorado 80202                                     Four Embarcadero Center, 27th Floor
   Telephone: (303) 592-3100                                  San Francisco, CA 94111
 4                                                            Telephone: (415) 591-7500
   Hae Sung Nam (pro hac vice)
 5 hnam@kaplanfox.com                                         Christine A. Varney (pro hac vice)
   KAPLAN FOX & KILSHEIMER LLP                                cvarney@cravath.com
 6 850 Third Avenue                                           CRAVATH, SWAINE & MOORE LLP
   New York, NY 10022                                         825 Eighth Avenue
 7 Tel.: (212) 687-1980                                       New York, New York 10019
                                                              Telephone: (212) 474-1000
 8
   Co-Lead Counsel for the Proposed Class in In re
 9 Google Play Consumer Antitrust Litigation                  Counsel for Plaintiff Epic Games, Inc. in Epic
                                                              Games, Inc. v. Google LLC et al.
10 Steve W. Berman (pro hac vice)
   steve@hbsslaw.com                                          Brian C. Rocca (SBN 221576)
11 HAGENS BERMAN SOBOL SHAPIRO LLP                            brian.rocca@morganlewis.com
   1301 Second Ave., Suite 2000                               MORGAN, LEWIS & BOCKIUS LLP
12 Seattle, WA 98101                                          One Market, Spear Street Tower
   Telephone: (206) 623-7292                                  San Francisco, CA 94105-1596
13                                                            Telephone: (415) 442-1000
   Co-Lead Counsel for the Proposed Class in In re
14 Google Play Developer Antitrust Litigation and             Counsel for Defendants Google LLC et al.
15 Attorneys for Pure Sweat Basketball, Inc.

16 Bonny E. Sweeney (SBN 176174)
   bsweeney@hausfeld.com
17 HAUSFELD LLP
   600 Montgomery Street, Suite 3200
18 San Francisco, CA 94104
   Telephone: (415) 633-1908
19
   Co-Lead Counsel for the Proposed Class in In re
20
   Google Play Developer Antitrust Litigation and
21 Attorneys for Peekya App Services, Inc.

22 [Additional counsel appear on signature page]

23

24

25

26

27

28



                                     JOINT CASE MANAGEMENT STATEMENT
                   Case No. 3:21-md-02981-JD; 3:20-cv-05671-JD; 3:20-cv-05761-JD; 3:20-cv-05792-JD
             Case 3:21-md-02981-JD Document 11 Filed 03/25/21 Page 2 of 12


 1                              UNITED STATES DISTRICT COURT

 2                           NORTHERN DISTRICT OF CALIFORNIA
 3
                                      SAN FRANCISCO DIVISION
 4

 5
     IN RE GOOGLE PLAY STORE
 6   ANTITRUST LITIGATION                                   Case No. 3:21-md-02981-JD

 7   THIS DOCUMENT RELATES TO:                              JOINT CASE MANAGEMENT
 8                                                          STATEMENT
     Epic Games Inc. v. Google LLC et al., Case
 9   No. 3:20-cv-05671-JD                                   Date: April 1, 2021
                                                            Time: 10:00 a.m.
10   In re Google Play Consumer Antitrust                   Courtroom: 11, 19th Floor (via Zoom)
     Litigation, Case No. 3:20-cv-05761-JD                  Judge: Hon. James Donato
11

12   In re Google Play Developer Antitrust
     Litigation, Case No. 3:20-cv-05792-JD
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                                        1
                                   JOINT CASE MANAGEMENT STATEMENT
                 Case No. 3:21-md-02981-JD; 3:20-cv-05671-JD; 3:20-cv-05761-JD; 3:20-cv-05792-JD
               Case 3:21-md-02981-JD Document 11 Filed 03/25/21 Page 3 of 12




 1          Pursuant to this Court’s Order dated February 18, 2021 (ECF No. 5), the parties in the

 2   above-captioned MDL action (“the Parties”), by and through their undersigned counsel, submit

 3   this Joint Statement.

 4            I.   CASE STATUS SUMMARY

 5                  Scheduling Order. Prior to the MDL transfer order, the Parties submitted to the

 6   Court an agreed proposed scheduling order on November 6, 2020 that remains pending. See

 7   Epic Games Inc. v. Google LLC et al., Case No. 3:20-cv-05671-JD (“Epic Action”), ECF No. 87;

 8   In re Google Play Consumer Antitrust Litigation, Case No. 3:20-cv-05761-JD (“Consumer
 9   Action”), ECF No. 71; In re Google Play Developer Antitrust Litigation, Case No. 3:20-cv-

10   05792-JD (“Developer Action”), ECF No. 68 (collectively, the “Actions”). As noted in the Joint

11   Statement filed with the Court on February 17, 2021, the Parties do not believe the MDL transfer

12   order should affect the schedule of the Actions and request entry of the stipulated case schedule

13   at the Court’s convenience. ECF No. 3.

14                  Class Certification. Developer and Consumer Plaintiffs maintain that meeting

15   the proposed August 2021 class certification schedule will require the prompt production of

16   critical documents, particularly transactional data, by Google, and Google submits that prompt

17   document productions by Developer and Consumer Plaintiffs is also a prerequisite to the class

18   certification schedule, and that depending on the timing of the productions, it may necessitate a

19   delay to the class certification schedule.

20                  Google’s Motion to Dismiss. On February 26, 2021, the Parties filed a Joint

21   Statement in the above-captioned MDL action setting forth their proposal with regard to

22   streamlining motion practice on Google’s pending Rule 12(b)(6) motion to dismiss as to Epic

23   Games, Inc. (Epic Action, ECF No. 91) and Developer Plaintiffs (Developer Action, ECF No. 71)

24   (“the Motion to Dismiss”). ECF No. 8. The Parties proposed that Google’s Motion to Dismiss

25   be deemed to have been filed with respect to all Plaintiffs in the MDL action, that Consumer

26   Plaintiffs—including those named in the six newly centralized consumer class actions—join the

27   joint opposition already filed by Epic and Developer Plaintiffs, and that no further briefing be

28
                                                            2
                                       JOINT CASE MANAGEMENT STATEMENT
                     Case No. 3:21-md-02981-JD; 3:20-cv-05671-JD; 3:20-cv-05761-JD; 3:20-cv-05792-JD
               Case 3:21-md-02981-JD Document 11 Filed 03/25/21 Page 4 of 12




 1   filed with respect to the Motion to Dismiss. The Parties further proposed that a hearing on the

 2   Motion to Dismiss be held on the Court’s regular Civil Law & Motion calendar on either April 8,

 3   2021 at 10:00 a.m. or April 15, 2021 at 10:00 a.m.

 4                  Consolidated Consumer Complaint. As part of the February 26 Joint

 5   Statement, Consumer Plaintiffs indicated that they will not file an amended complaint or add

 6   named Plaintiffs to the operative consolidated complaint at this time. Accordingly, the pending

 7   Consolidated Consumer Class Action Complaint (ECF No. 132, Case No. 3:20-cv-05761-JD)

 8   will be the operative consumer complaint for purposes of Defendants’ pleadings challenge and
 9   for further consolidated proceedings in the Consumer Action with respect to all Consumer

10   Plaintiffs.

11                  Court’s Prior Orders. The Joint Statement filed on February 17, 2021 requested

12   that the Court adopt the following orders as governing the MDL:

13                  A.      Protective Order (Epic Action, ECF No. 106-1; Consumer Action, ECF

14                          No. 109-1; Developer Action, ECF No. 76-1);

15                  B.      ESI Order (Epic Action, ECF No. 88; Consumer Action, ECF No. 72;

16                          Developer Action, ECF No. 69);

17                  C.      Discovery Coordination Order (Epic Action, ECF No. 89; Consumer

18                          Action, ECF No. 73; Developer Action, ECF No. 70); and

19                  D.      Stipulation and [Proposed] Scheduling Order and Page Limits for

20                          Forthcoming Motion Practice (Epic Action, ECF No. 87; Consumer

21                          Action, ECF No. 71; Developer Action, ECF No. 68.)

22                  Discovery. Since the most recent Joint Statement was filed on February 17, 2021,

23   Google served its Answers and Objections to Epic’s First Interrogatory on March 11, 2021.

24   Google’s Responses and Objections to Plaintiffs’ Supplemental Request for Production are due

25   March 31, 2021. Google served Defendants’ First Set of Requests for Production of Documents

26   and for Inspection to Consumer Plaintiffs on February 19, 2021. Consumer Plaintiffs served

27   their Objections and Responses to Defendants’ First Set of Requests for Production of

28
                                                           3
                                      JOINT CASE MANAGEMENT STATEMENT
                    Case No. 3:21-md-02981-JD; 3:20-cv-05671-JD; 3:20-cv-05761-JD; 3:20-cv-05792-JD
              Case 3:21-md-02981-JD Document 11 Filed 03/25/21 Page 5 of 12




 1   Documents and for Inspection on March 22, 2021. In addition, Plaintiffs served fourteen

 2   document subpoenas on third parties.

 3                  Document Production. Document production continues. Google has produced

 4   approximately 96,000 documents totaling over 740,000 pages to date, including a large amount

 5   of data. Google is preparing another large production on or before March 30. Epic has produced

 6   approximately 1.8 million documents totaling over 4.5 million pages, with additional productions

 7   anticipated in the coming weeks. Developer Plaintiffs have produced approximately 4,000

 8   documents from Pure Sweat Basketball and expect to produce Peekya App Services’ documents
 9   by April 19, 2021. Consumer Plaintiffs have provided objections and responses to Google’s

10   requests but have not yet produced documents. Transactional data has not yet been produced by

11   either side, though the parties continue meeting and conferring on this issue. Several other

12   discovery issues remain unresolved, as set forth below.

13                  Discovery Issues. The Parties have met and conferred at length on a number of

14   outstanding discovery issues.

15                  Based on a letter sent by Google to Plaintiffs on March 22, 2021, Plaintiffs

16   believe that the Parties have now reached an impasse on two issues that Plaintiffs intend to brief

17   in the coming days:

18                  A.      Custodial Categories: The Parties are still discussing search terms to be

19                          run on Google’s custodial documents, as noted below. The Parties

20                          disagree as to whether once search terms are finalized, all agreed-upon

21                          search terms should be run against all custodians, as requested by

22                          Plaintiffs, or whether search terms should instead be grouped such that a

23                          subset of the agreed-upon terms are run only against the documents of a

24                          custodian who Google contends had roles and/or responsibilities relevant

25                          to the search term subject matter, as proposed by Google.

26                  B.      Regulatory Investigations: On November 9, 2020, Plaintiffs served on

27                          Google a request for production of all relevant documents produced by

28
                                                           4
                                      JOINT CASE MANAGEMENT STATEMENT
                    Case No. 3:21-md-02981-JD; 3:20-cv-05671-JD; 3:20-cv-05761-JD; 3:20-cv-05792-JD
              Case 3:21-md-02981-JD Document 11 Filed 03/25/21 Page 6 of 12




 1                          Google to any regulatory agency investigating conduct at issue in this

 2                          litigation. Google objects to the request as improper; it has offered as a

 3                          compromise to produce certain documents from one such investigation

 4                          (initiated by the European Commission; hereinafter the “EC

 5                          Investigation”) but no others. Not having clear information on whether

 6                          the EC Investigation is in fact the only relevant regulatory investigation

 7                          into conduct at issue in this litigation, on February 9, 2021 Epic served on

 8                          Google an interrogatory seeking information on all regulatory
 9                          investigations into such conduct. On March 11, 2021 Google served its

10                          answers and objections, naming one U.S. investigation that is publicly

11                          known and declining to name any other investigations outside the United

12                          States. Google asserted that Plaintiffs’ request was overbroad and

13                          disproportionate to the needs of the case because it asked for information

14                          regarding investigations of conduct that Google contends is wholly

15                          extraterritorial or investigations that Google asserts only tangentially

16                          concern Google Play and are unrelated to any claims or defenses in this

17                          litigation. Following further discussion between the Parties, it appears that

18                          the Parties are at an impasse as to whether Google should be required (i) to

19                          disclose to Plaintiffs all regulatory investigations related to “Google Play

20                          or the distribution of Apps on Android” and (ii) to produce relevant

21                          materials submitted to regulators in response to investigations that

22                          implicate the same factual issues as this litigation.

23          Based on meet-and-confer discussions by telephone and on Epic’s letter to Google of

24   March 23, 2021, Google believes that the Parties may now have reached an impasse on at least

25   one issue that Google intends to raise by letter brief in the coming days:

26                  C.      Impact of Excessive Video Game Play and Impulse Buying on Epic’s

27                          In-App Payment Preferences: Google has requested documents from

28
                                                           5
                                      JOINT CASE MANAGEMENT STATEMENT
                    Case No. 3:21-md-02981-JD; 3:20-cv-05671-JD; 3:20-cv-05761-JD; 3:20-cv-05792-JD
              Case 3:21-md-02981-JD Document 11 Filed 03/25/21 Page 7 of 12




 1                          Epic relating to excessive video game play and in-app impulse buying.

 2                          Epic objects to the request as irrelevant to any claims or defenses at issue

 3                          in the litigation. As discussed in the complaints and Google’s Motion to

 4                          Dismiss, app developers may avoid Google Play’s billing system by

 5                          allowing consumers to pay for in-app content—such as added features,

 6                          levels, or game time in a video game—outside of the app such as through

 7                          the developer’s website. Epic’s complaint alleges, however, that “[i]t is

 8                          critical that such purchases can be made during gameplay itself, rather
 9                          than in another manner. If a player were required to purchase game-

10                          extending extra lives outside of the app, the player may simply stop

11                          playing instead.” Epic Complaint ¶ 117. In light of those allegations,

12                          Google asserts that the information Google seeks is relevant to qualitative

13                          dimensions of competition, including product design such as integration of

14                          parental controls and budget controls, and whether Epic has brought suit to

15                          avoid Google Play’s billing system to capitalize on excessive video game

16                          play and impulse buying tendencies. It appears as if the Parties are at an

17                          impasse as to whether Epic should search for and produce documents

18                          related to excessive video gaming and impulse buying.

19                  The Parties continue to meet and confer on several other topics, as described

20   below, and remain hopeful that they will be able to resolve their disagreements. If the Parties are

21   unable to do so, they will escalate their disputes to the Court as needed.

22                  A.      Search Terms: The Parties continue to negotiate search terms to be run

23                          over Google’s and Epic’s custodial collections.

24                  B.      Scope of Time: The Parties continue to discuss the appropriate search

25                          periods for custodial and non-custodial productions.

26                  C.      Contracts with Apple: The Parties continue to negotiate as to the

27                          production of Google’s contracts with Apple.

28
                                                           6
                                      JOINT CASE MANAGEMENT STATEMENT
                    Case No. 3:21-md-02981-JD; 3:20-cv-05671-JD; 3:20-cv-05761-JD; 3:20-cv-05792-JD
     Case 3:21-md-02981-JD Document 11 Filed 03/25/21 Page 8 of 12




 1       D.      Consumer Plaintiffs’ Device Information: Google and Consumer

 2               Plaintiffs continue to meet and confer about the nature and scope of

 3               information required from individual named plaintiffs’ devices to

 4               understand their app- and in-app-related conduct relevant to this action.

 5

 6

 7

 8
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                7
                           JOINT CASE MANAGEMENT STATEMENT
         Case No. 3:21-md-02981-JD; 3:20-cv-05671-JD; 3:20-cv-05761-JD; 3:20-cv-05792-JD
            Case 3:21-md-02981-JD Document 11 Filed 03/25/21 Page 9 of 12




     Dated: March 25, 2021                         CRAVATH, SWAINE & MOORE LLP
 1                                                   Christine Varney (pro hac vice)
 2                                                   Katherine B. Forrest (pro hac vice)
                                                     Gary A. Bornstein (pro hac vice)
 3                                                   Yonatan Even (pro hac vice)
                                                     Lauren A. Moskowitz (pro hac vice)
 4                                                   M. Brent Byars (pro hac vice)
 5                                                 FAEGRE DRINKER BIDDLE & REATH LLP
 6                                                   Paul J. Riehle (SBN 115199)

 7                                                 Respectfully submitted,

 8                                                 By:       /s/ Yonatan Even
                                                             Yonatan Even
 9

10                                                           Counsel for Plaintiff Epic Games, Inc.

11
     Dated: March 25, 2021                         BARTLIT BECK LLP
12                                                   Karma M. Giulianelli
13
                                                   KAPLAN FOX & KILSHEIMER LLP
14                                                   Hae Sung Nam

15
                                                   Respectfully submitted,
16
                                                   By:        /s/ Karma M. Giulianelli
17                                                            Karma M. Giulianelli
18
                                                             Co-Lead Counsel for the Proposed Class in
19                                                           In re Google Play Consumer Antitrust
                                                             Litigation
20

21

22

23

24

25

26

27

28
                                                         8
                                   JOINT CASE MANAGEMENT STATEMENT
                 Case No. 3:21-md-02981-JD; 3:20-cv-05671-JD; 3:20-cv-05761-JD; 3:20-cv-05792-JD
           Case 3:21-md-02981-JD Document 11 Filed 03/25/21 Page 10 of 12




     Dated: March 25, 2021                         PRITZKER LEVINE LLP
 1                                                   Elizabeth C. Pritzker
 2
                                                   Respectfully submitted,
 3
                                                   By:        /s/ Elizabeth C. Pritzker
 4                                                            Elizabeth C. Pritzker
 5
                                                             Liaison Counsel for the Proposed Class in
 6                                                           In re Google Play Consumer Antitrust
                                                             Litigation
 7

 8   Dated: March 25, 2021                         HAGENS BERMAN SOBOL SHAPIRO LLP
                                                     Steve W. Berman
 9
                                                     Robert F. Lopez
10                                                   Benjamin J. Siegel

11                                                 SPERLING & SLATER PC
                                                     Joseph M. Vanek
12                                                   Eamon P. Kelly
13                                                   Alberto Rodriguez

14
                                                   Respectfully submitted,
15
                                                   By:       /s/ Steve W. Berman
16                                                           Steve W. Berman
17
                                                             Co-Lead Interim Class Counsel for the
18                                                           Developer Class and Attorneys for Plaintiff
                                                             Pure Sweat Basketball
19

20

21

22

23

24

25

26

27

28
                                                         9
                                   JOINT CASE MANAGEMENT STATEMENT
                 Case No. 3:21-md-02981-JD; 3:20-cv-05671-JD; 3:20-cv-05761-JD; 3:20-cv-05792-JD
           Case 3:21-md-02981-JD Document 11 Filed 03/25/21 Page 11 of 12




     Dated: March 25, 2021                         HAUSFELD LLP
 1                                                   Bonny E. Sweeney
 2                                                   Melinda R. Coolidge
                                                     Katie R. Beran
 3                                                   Scott A. Martin
                                                     Irving Scher
 4

 5
                                                   Respectfully submitted,
 6
                                                   By:      /s/ Bonny E. Sweeney
 7                                                          Bonny E. Sweeney
 8                                                          Co-Lead Interim Class Counsel for the
                                                            Developer Class and Attorneys for Plaintiff
 9
                                                            Peekya App Services, Inc.
10

11   Dated: March 25, 2021                         MORGAN, LEWIS & BOCKIUS LLP
                                                     Brian C. Rocca
12                                                   Sujal J. Shah
13                                                   Minna L. Naranjo
                                                     Rishi P. Satia
14                                                   Michelle Park Chiu

15
                                                   Respectfully submitted,
16

17                                                 By:      /s/ Brian C. Rocca
                                                            Brian C. Rocca
18
                                                   Counsel for Defendants Google LLC et al.
19

20

21

22

23

24

25

26

27

28
                                                       10
                                   JOINT CASE MANAGEMENT STATEMENT
                 Case No. 3:21-md-02981-JD; 3:20-cv-05671-JD; 3:20-cv-05761-JD; 3:20-cv-05792-JD
              Case 3:21-md-02981-JD Document 11 Filed 03/25/21 Page 12 of 12




                                          E-FILING ATTESTATION
 1

 2                  I, Brian C. Rocca, am the ECF User whose ID and password are being used to file
 3   this document. In compliance with Civil Local Rule 5-1(i)(3), I hereby attest that each of the
 4   signatories identified above has concurred in this filing.
 5
                                                                      /s/ Brian C. Rocca
 6                                                                       Brian C. Rocca

 7

 8
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                          11
                                      JOINT CASE MANAGEMENT STATEMENT
                    Case No. 3:21-md-02981-JD; 3:20-cv-05671-JD; 3:20-cv-05761-JD; 3:20-cv-05792-JD
